
	

113 HR 1350 IH: Grand Canyon Watersheds Protection Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1350
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Grijalva (for
			 himself, Mr. Polis,
			 Mrs. Carolyn B. Maloney of New York,
			 Mrs. Napolitano,
			 Mr. Ellison,
			 Mr. Conyers,
			 Ms. Slaughter,
			 Mr. Huffman,
			 Mr. Nadler,
			 Mr. Blumenauer,
			 Ms. McCollum,
			 Mr. Farr, Ms. Chu, Mrs.
			 Kirkpatrick, and Mr. Pastor of
			 Arizona) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To withdraw the Tusayan Ranger District and Federal land
		  managed by the Bureau of Land Management in the vicinity of Kanab Creek and in
		  House Rock Valley from location, entry, and patent under the mining laws, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grand Canyon Watersheds Protection Act
			 of 2013.
		2.Withdrawal of
			 Federal land from mining laws
			(a)WithdrawalSubject to subsection (b), the
			 approximately 982,550 acres of Federal land generally depicted on the map
			 titled Grand Canyon Watersheds Protection Act and dated February
			 22, 2013, are hereby withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and mineral materials laws.
				(b)Treatment of
			 Existing RightsThe withdrawal under subsection (a) is subject to
			 valid, existing rights. If such rights are relinquished or otherwise acquired
			 by the United States after the date of the enactment of this Act, the land that
			 was subject to the rights shall be immediately withdrawn in accordance with
			 subsection (a).
			
